DETAILED ACTION
This communication is a non-final, first office action on the merits on patent application 16921522, attorney docket 27844US03, is a continuation of application 14449654, now U.S. Patent #10707181, and claims foreign priority to Korean application 10-2014-0013332, filed 02/05/2014 and is assigned to assigned to Amkor Technology Singapore Holding PTE. LTD. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Objections
Claim 31 is objected to because of the following informalities:  claim 31 recites “…a second opening (that passes from the upper side of the second dielectric layer toward the lower side of the second dielectric layer”.  it is not clear how the opening passes.  Examiner suggests using “extends” as was used in claim 30.
Claim 35 is objected to because it recites “a conductive interconnect structure:”
Claim 37 is objected to because it recites “further comprising an underfill that fills a region:”
The colon is unnecessary and confusing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 33 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 33 recites the limitation "the coreless multi-layered retribution structure of the lower redistribution structure".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 26, 27, 30, 31, 33 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lin et al. (U.S. 2015/0145142), here called Lin142.

As for claim 21, 
Lin142 teaches in figure 2A -2R, a method, comprising: 
In figure 2Q, Lin teaches coupling a conductive interconnect structure (260) that protrudes from a bottom side of an upper redistribution structure (270/271) to a top side of a lower redistribution structure (120) with a semiconductor die (121) between the lower redistribution structure and the upper redistribution structure, 
wherein at least one of the lower redistribution structure and the upper redistribution structure comprises a coreless multi-layered retribution structure (126 [0017]); and 
after coupling the conductive interconnect structure, filling a region between the lower redistribution structure and the upper redistribution structure with an encapsulant (276, shown in figure 2R).  

As for claim 22,
Lin142 teaches the method of claim 21, and teaches attaching the semiconductor die to the top side of the lower redistribution structure prior to coupling the conductive interconnect structure (die is attached in figure 2G, prior to coupling).  

As for claim 23,


As for claim 24
Lin142 teaches the method of claim 23, and teaches filling a region between the bottom side of the semiconductor die and the top side of the lower redistribution structure with an underfill that contacts the connection structures, the bottom side of the semiconductor die, and the top side of the lower redistribution structure (fill 230 is applied before attaching the device or forming the RDL, the RDL conductor is formed over the fill 230 in figure 2J).  

As for claim 26, 
Lin142 teaches the method of claim 21, and teaches that that the encapsulant does not extend between a top side of the semiconductor die and the bottom side of the upper redistribution structure (it does not contact the upper side of the device).

As for claim 27,
Lin142 teaches method of claim 21, and teaches that an uppermost portion of the encapsulant is higher above the lower redistribution structure than an uppermost portion of the semiconductor die.  

As for claim 30,

a first dielectric layer (270) comprising a lower side, an upper side, and a first opening (272, filled with conductor) that passes from the lower side of the first dielectric layer toward the upper side of the first dielectric layer; and 
a first conductive layer (274) on the lower side of the first dielectric layer, wherein the first conductive layer extends into the first opening and toward the upper side of the first dielectric layer (figure 2Q). 
 
As for claim 31, 
Lin 142 teaches the method of claim 30, wherein the lower redistribution structure comprises: 
a second dielectric layer (236) comprising an upper side, a lower side, and a second opening (for contacts to the bumps 238, not shown but inherent because the device must be connected to the lower bumps for a functional device) that passes from the upper side of the second dielectric layer toward the lower side of the second dielectric layer; 
and a second conductive layer (235) on the upper side of the second dielectric layer, wherein the second conductive layer extends into the second opening and toward the lower side of the second dielectric layer. 

As for claim 33,
. 

Claims 21-25, 27 and 35-38 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lin et al. (U.S. 2014/0264840), here called Lin840.
.
As for claim 21, 
Lin840 teaches in figure 1-7, a method, comprising: 
coupling a conductive interconnect structure (304) that protrudes from a bottom side of an upper redistribution structure (not labeled, but carrying devices 302) to a top side of a lower redistribution structure (102) with a semiconductor die (202) between the lower redistribution structure and the upper redistribution structure, 
wherein at least one of the lower redistribution structure and the upper redistribution structure comprises a coreless multi-layered retribution structure (102 is a silicon substrate or glass interposer [0035-0037]); and 
after coupling the conductive interconnect structure, filling a region between the lower redistribution structure and the upper redistribution structure with an encapsulant (210, shown in figure 8).  

As for claim 22,
Lin840 teaches the method of claim 21, and teaches attaching the semiconductor die to the top side of the lower redistribution structure prior to coupling the conductive interconnect structure (die is attached in figure 4, prior to coupling).  

As for claim 23,
Lin840 teaches the method of claim 21, further comprising electrically coupling connection structures (204) on a bottom side of the semiconductor die to conductors of the lower redistribution structure (110, shown in figure 4).  

As for claim 24,
Lin840 teaches the method of claim 23, further comprising filling a region between the bottom side of the semiconductor die and the top side of the lower redistribution structure with an underfill that contacts the connection structures, the bottom side of the semiconductor die, and the top side of the lower redistribution structure (underfill 306 is applied before attaching upper substrate).  

 As for claim 25,
Lin840 teaches the method of claim 24, and teach that filling the region with the encapsulant results in the encapsulant contacting the semiconductor die, the bottom side of the upper redistribution structure, the top side of the lower redistribution structure, and the underfill (shown in figure 8)

As for claim 27,
Lin840 teaches method of claim 21, and teaches that an uppermost portion of the encapsulant is higher above the lower redistribution structure than an uppermost portion 

As for claim 35,
Lin840 teaches in figure 8, a semiconductor package, comprising: 
an upper redistribution structure (below 304) comprising an upper redistribution structure bottom side (at the pads above large bumps); 
a lower redistribution structure (102) comprising a lower redistribution structure top side;
 a conductive interconnect structure (304) 
protruding from the upper redistribution structure bottom side 
and coupling the upper redistribution structure to the lower redistribution structure top side; 
a semiconductor die (202) positioned between the lower redistribution structure top side and the upper redistribution structure bottom side; and 
an encapsulant (210) contacting the lower redistribution structure top side and the upper redistribution structure bottom side; and 
wherein at least one of the upper redistribution structure and the lower redistribution structure comprises a coreless multi-layered redistribution structure (102 is a silicon substrate or glass interposer [0035-0037]).  

As for claim 36,


As for claim 37,
Lin840 teaches the semiconductor package of claim 36, further comprising an underfill (306) that fills a region between the die bottom side and the lower redistribution structure top side; and 
contacts the connection structures (at the die contacts), the die bottom side, and the lower redistribution structure top side (shown in figure 6).  

As for claim 38,
Lin840 teaches the semiconductor package of claim 37, and figure 8 shows that the encapsulant further contacts the semiconductor die and the underfill.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin840.

As for claim 28,
 Lin840 teaches the method of claim 21, and teaches that each conductive interconnect structure is laterally offset and aligned with a sidewall of the semiconductor die shown in figure 8;
but does not teach that the conductive interconnect structure comprises a copper portion and a solder portion.
However, Lin840 teaches that the other bumps (bumps 104 and 204 may be copper, [0049, 0066], and Lin840 teaches that the connection is made by reflowing the solder pads which would connect the ball to the pad and add solder to the material of the bump, so a copper and solder interconnect structure is obvious in view of Lin840 because using the same materials for all the bumps would simplify the design and procurement.

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lin142.

As for claim 32,
Lin142 teaches the method of claim 21, but does not teach removing an upper dummy substrate from a top side of the upper redistribution structure. 
However, Lin142 teaches forming the lower RDL using a temporary substrate in figure 2A and removing it in figure 2L.  It would have obvious to one skilled to form the upper package using the same method because is it more reliable than the bond wire shown, and Lin142 teaches that the upper substrate can be similar to the die package 110.  
 
As for claim 34
Lin142 teaches the method of claim 21, and teaches removing a lower dummy substrate from the coreless multi-layered retribution structure of the lower redistribution structure; 
Lin makes obvious removing an upper dummy substrate from another coreless multi-layered retribution structure of the upper redistribution structure. 
 It would have obvious to one skilled to form the upper package using the same method because is it more reliable than the bond wire shown, and Lin142 teaches that the upper substrate can be similar to the die package 110.  

 


Claims 35, 39 and 40 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lin et al. (U.S. 2014/0210101), here called Lin101.

As for claim 35
Lin101 teaches in figure 2O, a semiconductor package, comprising: 
an upper redistribution structure (118) comprising an upper redistribution structure bottom side (at the pads above large pillars); 
a lower redistribution structure (212) comprising a lower redistribution structure top side;
a conductive interconnect structure (117) 
protruding from the upper redistribution structure bottom side and coupling the upper redistribution structure to the lower redistribution structure top side; 
a semiconductor die (121) positioned between the lower redistribution structure top side and the upper redistribution structure bottom side; and 
an encapsulant (123) contacting the lower redistribution structure top side and the upper redistribution structure bottom side; and 
wherein at least one of the upper redistribution structure and the lower redistribution structure comprises a coreless multi-layered redistribution structure ([0029]).

As for claim 39,


As for claim 40
Lin101 teaches the semiconductor package of claim 35, wherein the upper redistribution structure comprises: 
a first dielectric layer comprising a lower side, an upper side, and a first opening that passes from the lower side of the first dielectric layer toward the upper side of the first dielectric layer (described in [0016; 0035]) and 
a first conductive layer on the lower side of the first dielectric layer (pad on the top of column 117), wherein the first conductive layer extends into the first opening (at 118) and toward the upper side of the first dielectric layer.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As for claim 29, 
.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN A BODNAR/Examiner, Art Unit 2893